Citation Nr: 1451845	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-48 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left elbow disorder, to include as secondary to a service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from June 1974 to October 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a Decision Review Officer at an April 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

In May 2014, the Board issued a decision denying the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, in October 2014, granted a Joint Motion for Remand (Joint Motion), vacating the May 2014 Board decision and remanding the claim for further development.  The Veteran's claim is once again before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion agreed that the Board erred in denying the Veteran's claim based on the report of a July 2012 VA examination with August 2013 addendum.  In this regard, the parties agreed that the question of aggravation was not adequately addressed in either the VA examination report or the subsequent addendum opinion.  Further, the parties agreed that the etiological opinion should encompass any left elbow condition that may be diagnosed.  Finally, the Joint Motion notes the VA examiner's opinion appears to be based, at least in part, on no evidence of a current left elbow disorder.  However, the Board acknowledged the Veteran suffered from pain symptoms consistent with lateral epicondylitis.  As such, a remand is necessary to provide the Veteran a new VA examination.  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of any current left elbow disorder.  A complete copy of the claims folder, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be accomplished.  Following a review of the claims folder and examination of the Veteran, the examiner is requested to address the following:

a. Identify any currently diagnosed left elbow condition, specifically commenting on the "loose bodies" noted by the Veteran's private physician and the previous discussion of pain symptoms consistent with lateral epicondylitis.  If a clinical diagnosis is not rendered, a full discussion of conflicting medical evidence must be provided.

b. For each left elbow disorder diagnosed, opine whether it is at least as likely as not (probability of at least 50 percent) that the condition had its onset or is otherwise etiologically related to the Veteran's period of active service.  In offering this opinion, the examiner must comment on the Veteran's lay assertions of elbow pain after falling off a truck, and may not rely solely on an absence of contemporaneous medical treatment. The examiner is also asked to comment on the  March 2014 private opinion of Dr. R.E.R.

c. If (b) is answered in the negative, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any current left elbow disorder is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by the Veteran's left shoulder disability.  In offering this opinion, the examiner is notified that the phrases "caused by or result of" and/or "related to" are insufficient to address the question of aggravation.

A complete rationale must accompany all opinions provided.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



